Citation Nr: 0925012	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  05-20 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased disability rating for status post 
left foot contusion, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to 
February 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Hartford, Connecticut Department of Veterans Affairs (VA) 
Regional Office (RO).

In November 2005, the Veteran testified at a hearing before a 
Decision Review Officer at the RO.  A transcript of this 
hearing is associated with the claims file.

In an October 2006 rating decision, the RO increased the 
rating for the Veteran's service-connected status post left 
foot contusion to 10 percent, effective October 29, 2004.  
However, as that grant did not represent a total grant of 
benefits sought on appeal, the claim for increase remains 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In October 2007, the Board remanded this case for further 
evidentiary development.  The requested development was 
completed, and the case has now been returned to the Board 
for further appellate action.


FINDING OF FACT

The competent medical evidence of record demonstrates that 
the Veteran's status post left foot contusion is manifested 
by symptoms of pain and numbness, and is productive of no 
more than a moderate level of disability.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for status post left foot contusion have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  For 
an increased compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

In this case, in a November 2004 letter, the RO provided 
notice to the Veteran regarding what information and evidence 
is needed to substantiate his claim for an increased rating, 
as well as what information and evidence must be submitted by 
the Veteran and what information and evidence will be 
obtained by VA.  This letter advised the Veteran to submit 
evidence from medical providers, statements from others who 
could describe their observations of his disability level, 
and his own statements describing the symptoms, frequency, 
severity, and additional disablement caused by his 
disabilities.  A March 2006 letter notified the Veteran 
of how VA determines disability ratings and effective dates.  
The March 2006 letter and a July 2008 letter informed the 
Veteran of the necessity of providing medical or lay evidence 
demonstrating the level of disability and the effect that the 
symptoms have on his employment and daily life, and provided 
examples of pertinent medical and lay evidence that the 
Veteran may submit (or ask the Secretary to obtain) relevant 
to establishing entitlement to increased compensation.  The 
July 2008 letter also provided relevant rating criteria for 
evaluating his left foot disability.  The case was thereafter 
readjudicated in February 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include service 
treatment records, VA treatment records and examination 
reports, Social Security Administration (SSA) records, and 
hearing testimony.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by responding to notices, 
providing written argument regarding his claim, and 
testifying at a personal hearing.  Moreover, he described his 
symptomatology and its impact on his functioning to the VA 
examiners.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notices is not shown to have any effect on the case or to 
cause injury to the Veteran.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2008); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2008); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods based on the 
facts found - a practice known as "staged" ratings.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2008); see also 38 C.F.R. § 4.45 (2008).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran contends that he is entitled to a higher 
disability rating for status post left foot contusion.  In a 
December 1994 rating decision, the RO granted service 
connection for this disability and assigned a 0 percent 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5284, 
effective September 28, 1994.  It was noted that the Veteran 
suffered a contusion to the left foot during service when a 
spade element of an artillery piece fell on his left foot.  
The Veteran filed his current increased rating claim in 
October 2004.  In an October 2006 rating decision, the RO 
granted a higher 10 percent rating for this disability under 
38 C.F.R. § 4.71a, Diagnostic Code 5284, effective October 
29, 2004.

Under Diagnostic Code 5284, other foot injuries are rated as 
follows: 10 percent disabling for a moderate level of 
disability; 20 percent disabling for a moderately severe 
level of disability; 30 percent disabling for a severe level 
of disability; and 40 percent disabling with actual loss of 
use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2008).

Turning to the evidence, VA treatment records dated from 
November 2003 through April 2004 document the Veteran's 
complaints of left foot pain and numbness.  In November 2003, 
his gait was noted to be intact, and a neurological 
examination yielded normal results.  Accompanying X-rays of 
his left foot in November 2003 showed no evidence of acute 
fracture, dislocation, or acute osseous injury.  In January 
2004, an examination of his left foot was within normal 
limits both orthopedically and neurologically.  In February 
2004, the Veteran reported that the numbness in his left 
lateral foot improved with walking and he denied any pain 
with ambulation.  Examination of his left foot in February 
2004 showed no muscle atrophy, intact senses, no joint pain, 
and full range of motion.  In April 2004, the Veteran 
reported no left foot complaints.  However, six days later in 
April 2004, it was noted that an orthotic was being made to 
help alleviate the numbness in his left foot.

The Veteran underwent a VA foot examination in December 2004.  
On that occasion, he complained of pain and numbness in his 
left lateral foot, especially when seated.  He reported that 
medication did not help his pain, which was a level 3 out of 
10 with weight-bearing.  It was noted that he used orthotics, 
but that he did not need a brace or cane for ambulation.  He 
complained of lack of endurance, but stated that he had no 
stiffness, weakness, swelling, or redness of the left foot.  
Accompanying X-rays of the left foot showed no evidence of 
acute fracture, dislocation, or acute osseous injury.  The 
Veteran was assessed with chronic subjective discomfort of 
the left foot with weight-bearing, due to injury while in the 
military.  It was noted that he had no functional impairment 
associated with this condition.  Thereafter, neurological 
studies were performed in January 2005 which revealed no 
neuropathy in the Veteran's left lower extremity.

During a March 2005 SSA examination, the Veteran had 
difficulty balancing on his toes and was unable to walk on 
his toes, but he could walk on his heels; his strength was 
full (5/5) in his left lower extremity, and there was no 
neuropathy shown in his left lower extremity.  VA treatment 
records dated from April 2005 through June 2005 continue to 
document the Veteran's complaints of left foot pain and 
numbness.  In April 2005, a cane was issued to the Veteran 
upon his request, but significantly, it was noted that a cane 
was not medically required due to a lack of objective 
findings.  In June 2005, the Veteran was able to walk on his 
heels and toes, and while some mild neuropathy was detected 
upon examination, it was noted to be doubtful that such would 
play a major role with his symptoms.

At his November 2005 personal hearing, the Veteran described 
his symptoms of left foot pain and numbness.  He stated that 
he used a cane at times (though he did not bring it with him 
to this hearing) and also used steel plates in his shoes.  He 
reported that he took prescription medication for 
inflammation and pain in his left foot.  The Veteran 
testified that his left foot condition had gotten 
progressively worse over the last few years, and estimated 
that his disability picture could be characterized as being 
moderate to moderately severe.

Thereafter, the Veteran underwent another VA foot examination 
in November 2005.  On that occasion, he complained of 
numbness and pain radiating from his left foot up to the 
groin and left leg cramping.  His left distal lateral foot 
was noted to be painful during three-quarters of the day, 
ranging from a level 3-4 while supine at night to a level 8 
while upright and weight-bearing.  Walking, to include 
walking up stairs, was noted to cause left foot cramping.  He 
also reported stiffness and cramping of the left foot arch, 
dorsal foot, and third through fifth toes, with no swelling.  
After 30 minutes of walking or 20 minutes of standing, the 
Veteran's left foot was noted to feel hot and fatigued, but 
manifested no redness, lack of endurance, or locking.  It was 
noted that over-the-counter medication reduced the Veteran's 
left foot pain to tolerable levels.  The Veteran reported 
that cold, wet weather caused the worst flare-ups.  When 
walking for 30 minutes, the Veteran stated that he used a 
cane.  It was also noted that he always wore lace-up high 
leather boots to support his ankles, and that he wore no shoe 
inserts, as he tried wearing arch support one year prior but 
such was ineffective.  The Veteran reported tingling numbness 
24 hours a day, 7 days a week in his third through fifth 
toes.

Upon examination in November 2005, neurological testing 
showed dull sensation in his left third and fourth toes and 
negligible sensation in his left fifth toe, but he was shown 
to have a normal gait and full (5/5) strength in his left 
lower extremity.  Active and passive plantar flexion and 
active and passive inversion provoked some lateral 
longitudinal arch stretch tightness pain in his left foot, 
but all other range of motion studies elicited no pain.  
Manipulation of the left first, second, and third toes 
produced no pain, but his left fourth and fifth toes were 
painful with light twisting, pushing, pulling, flexing, and 
extension.  The Veteran actively extended and flexed all ten 
of his toes, and they were each equal.  The Veteran was able 
to perform 18 repetitions of weight-bearing exercise on his 
left foot until he began to feel tightness (described as a 
sensation of imminent cramping) in his left longitudinal 
arch, left calf, and left third, fourth, and fifth toes.  
Ambulation was noted to be normal, and the Veteran did not 
use his cane at this examination.  It was noted that he had 
mild arches and no actual pes planus.  Accompanying X-rays of 
the left foot were unremarkable, with no evidence of acute 
fractures or dislocations.  The Veteran was assessed with 
residuals of left distal lateral foot trauma, including pain 
and stable dysesthesias in his left third through fifth toes.  
The examiner opined that the Veteran had mild to moderate 
functional impairment as a result of his disability.

VA treatment records dated from November 2005 through 
November 2008 continue to document the Veteran's complaints 
of left foot pain and numbness.  In October 2008, it was 
noted that he had a normal gait and full (5/5) strength in 
his left lower extremity.  In November 2008, a neurological 
examination was essentially unremarkable.

Most recently, neurological testing in January 2009 revealed 
full (5/5) strength in the Veteran's bilateral lower 
extremities.

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the Veteran's status post left foot 
contusion is appropriately evaluated as 10 percent disabling 
for the entire period of the current claim.  The objective 
findings of record reflect symptoms of pain and numbness, but 
such findings also show that the Veteran's gait is normal, he 
does not require a cane for ambulation, X-rays of the left 
foot have been consistently negative, neurological testing 
has yielded unremarkable results on numerous occasions, and 
his functional impairment has been characterized as mild to 
moderate at worst.  Therefore, the competent medical evidence 
of record demonstrates that the Veteran's status post left 
foot contusion is productive of no more than a moderate level 
of disability.  38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2008).

Even considering the Veteran's subjective complaints of pain 
and cramping, the medical evidence of record does not support 
any additional limitation of motion in response to repetitive 
motion that would support an evaluation in excess of the 10 
percent presently assigned for status post left foot 
contusion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (2008); see also 38 C.F.R. §§ 4.45, 4.59 
(2008).

In evaluating the Veteran's claim, the Board has also 
considered other potentially applicable diagnostic codes 
pertaining to the foot.  However, there is no indication from 
the pertinent medical evidence of record that the 
symptomatology of his service-connected status post left foot 
contusion would support a higher evaluation under any other 
diagnostic code.  See 38 C.F.R. §§ 4.71a.  Moreover, although 
he has reported some neurological symptoms, at worst such 
symptoms reflect mild sensory impairment with normal strength 
and function.  Thus, a higher evaluation would not be 
warranted under relevant neurological diagnostic codes.  See 
38 C.F.R. § 4.124a

The Board further notes that, while the November 2005 
examiner opined that the Veteran's employment choices were 
limited by his inability to stand or walk for extended 
periods on hard surfaces, an October 2008 VA treatment record 
indicated that the Veteran was engaged in part-time work 
consisting of sporadic police union fundraising in his 
hometown.  Moreover, records from SSA reflect the Veteran's 
employment impairment results primarily from psychiatric 
disorders, substance abuse, and hand disorders.  

The Board concludes that the medical findings on examination 
are of greater probative value than the Veteran's allegations 
regarding the severity of his left foot disability.  
Accordingly, the Board finds that the preponderance of the 
evidence is 
against the claim for an increased rating for status post 
left foot contusion at any point during the period of the 
current claim.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Board has also considered whether the Veteran's status 
post left foot contusion presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology, and provide for higher ratings for additional 
or more severe symptomatology than is shown by the evidence.  
Thus, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).




ORDER

Entitlement to a disability rating in excess of 10 percent 
for status post left foot contusion is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


